Citation Nr: 0707809	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial increased evaluation for pleural 
plaquing associated with asbestosis exposure (previously 
claimed and evaluated under Code 8 as COPD due to asbestos 
exposure), currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1958 to 
September 1962.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.  A Board 
hearing at the local RO was held in November 2006.  

By rating decision in December 2005, the RO increased the 
disability rating to 10 percent for pleural plaquing 
associated with asbestos exposure, effective September 3, 
2002, the date of the original claim for service connection.  
However, in his November 2006 hearing testimony, the veteran 
specifically requested a 30 percent rating for this 
disability.  Thus, the Board is required to consider whether 
entitlement to a 30 percent disability rating is warranted 
for that condition.  See AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issue therefore remains in appellate status. 

The Board notes that at the November 2006 hearing, the 
veteran indicated that he had additional medical evidence to 
submit in support of his request for a 30 percent disability 
rating.  It appears that the veteran's representative was to 
make a copy of the evidence after the hearing and associate 
it with the claims file.  It does not appear that such 
actions were taken.  However, in light of the Board's grant 
in this decision of a 30 percent disability rating, which is 
a full grant of entitlement to the benefit sought on appeal, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  




FINDING OF FACT

Pleural plaquing associated with asbestos exposure is 
manifested by a FVC of 73 percent of the predicted value.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 30 percent, but 
no higher, for the veteran's service-connected pleural 
plaquing associated with asbestos exposure have been met.  38 
U.S.C.A. §§ 1155, 5107 (West  2002); 38 C.F.R. Part 4, 
including §§  4.7, 4.97, Diagnostic Code 6833 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected pleural plaquing associated 
with asbestos exposure warrants a 30 percent disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The RO has rated the veteran's pleural plaquing with asbestos 
exposure as 10 percent disabling under Diagnostic Code 6833 
for asbestosis.  Under this Code, an FVC of 65 to 74 percent 
predicted, or, DLCO of 56 to 65 percent predicted is assigned 
a 30 percent rating; and an FVC of 75- to 80-percent 
predicted, or, DLCO of 66 to 80-percent predicted is assigned 
a 10 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6833.

The veteran and his representative contend, and the Board 
agrees, that based on a July 2005 VA examination, a 30 
percent disability rating should be awarded for the veteran's 
service-connected pleural plaquing associated with asbestos 
exposure.  The July 2005 VA examination report showed that a 
pulmonary function test revealed an FVC of 73 percent 
predicted value post-bronch and a DLCO of 68 percent 
predicted value.  A follow up November 2005 VA opinion 
indicated that the DLCO level confirms the presence of an 
interstitial restrictive lung disease and the FVC level best 
measures the functional impairment associated with the 
condition.  

The Board recognizes that the veteran's July 2005 FVC percent 
predicted value falls within the criteria for a 30 percent 
disability rating under Diagnostic Code 6833, whereas the 
DLCO percent predicted value is included under the criteria 
for a 10 percent disability rating.  However, the 10 percent 
and 30 percent rating criteria under this Diagnostic Code use 
the word "or" when separating the FVC values from the DLCO 
values.  Thus, the criteria for these two percentages are not 
conjunctive, but rather disjunctive.  See Melson v. 
Derwinski, 1 Vet.App. 334 (June 1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned].  Thus, as the veteran's FVC percent 
predicted value meets one of the criteria for a 30 percent 
disability rating under Diagnostic Code 6833, the Board must 
conclude that a 30 percent disability rating is warranted for 
the veteran's service-connected pleural plaquing associated 
with asbestos exposure.

With regard to the effective date of the assignment of a 30 
percent rating, the Board notes that when the RO assigned a 
10 percent rating by rating decision in December 2005, it 
assigned an effective date of September 3, 2002.  The RO 
based this increase on the July 2005 VA examination.  Since 
the Board views that same examination report as showing that 
the criteria for a 30 percent rating were in fact met, the 
Board believes that with resolution of reasonable doubt in 
the veteran's favor an effective date of September 3, 2002, 
is also warranted for the 30 percent rating.  Fenderson.  

As previously discussed, in his November 2006 hearing 
testimony, the veteran specifically requested a 30 percent 
disability rating.  The Board finds that under the 
circumstances, the veteran clearly limited his appeal to 
entitlement to a 30 percent disability rating.  Thus, as this 
decision is a full grant of the benefits sought, the Board is 
not required to consider entitlement to other ratings for 
that disability.  AB v. Brown, 6 Vet.App. 35, 39 (1993). 
 
On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In light of the full grant of the 
benefits sought on appeal, no further discussion of VCAA is 
necessary at this point.


ORDER

A 30 percent disability rating for the veteran's service-
connected pleural plaquing associated with asbestos exposure 
is warranted.  The appeal is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


